DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Amendment
The amendment filed on November 12, 2021 in response to the previous Office Action (05/12/2021) is acknowledged and has been entered.
	Claims 1 – 7 and 9 – 20 are currently pending.
	Claims 8 and 21 – 32 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 9 – 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 17 have been amended to include the added limitation “rotate said image capturing device around an optical axis of said image capturing device”. This feature is not taught in the specification as originally filed. The specification only 

Claims 2 – 12, 14 – 16 and 18 – 20 are rejected as being dependent on claims 1, 13 or 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 13, 17, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication CN10575935A (hereinafter Ruan et al.).
Regarding claim 1, Ruan et al. disclose a system for increasing an overlapping area of image tiles continuously captured by an image capturing device directed at one or more objects (¶18, 52), the system comprising: an image capturing device directed at said one or more objects and configured to continuously capture a plurality of image tiles in a specified image orientation (fig. 5; ¶44: imaging device 300 with respect to the body 200 is rotated from the state of FIG. 4 to the positive direction of the figure, and the state of the optical axis of the lens module 320 is compensated); a rotation mechanism (260) configured to rotate said image capturing device driving unit 260 for changing the angle of the imaging device 300 with respect to the body 200 controls the driving angle of the imaging device 300); and a computer processor configured to: receive momentary orientation measurements of said image capturing device (fig. 3; ¶19, 41: posture sensor 340 for detecting the posture change of the imaging device 300); calculate in real-time, based on said measurements, a shift in orientation posture sensor 340 for detecting the posture change of the imaging device 300); and provide instructions to said rotation mechanism for rotation in real-time of said image capturing device orientation signal of the posture sensor 340 is transmitted to the driving unit 260 to control the driving unit 260; drive unit 260 controls the rotation angle of the imaging device 300 to compensate for the center of gravity shift due to the fluctuation; image signal transmitted from the image pickup device 300 to the operation device 50 may be continuously transmitted from the power of the unmanned aircraft 100), wherein said image capturing device is mounted on a non-stationary platform which changes a position thereof with respect to said one or more objects (fig. 5.; abstract; ¶17: imaging device 300 disposed on a body 200 of the unmanned aircraft 100).



Regarding claim 9, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan also teaches wherein the rotation mechanism comprises at least one gimbal (¶42: bearing extending on the outer surface of the image pickup apparatus 300 opposite to the drive unit 260 and extending in the direction orthogonal to the optical axis direction of the lens module 320, and the drive 260 may be provided in the same direction as the bearing).
Claim 13 is rejected for the same reasons as claim 1, supra.

Claim 17 and 20 are rejected as applied to claims 1 and 4 above, respectfully. The method steps as claimed would have been implied by the apparatus of Wang et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 – 3, 5 – 6, 14 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. in view of Wang.
Regarding claim 2, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein the platform is an aerial platform and wherein said platform changes a position along a flight route.
	In the same field of endeavor, Wang teaches the UAV2002 can be configured to rotate around the vertical axis 2006 for a certain angle (Par. 381). In light of the teaching of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Wang in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of stabilized image capture.
Regarding claim 3, Ruan et al. in view of Wang et al. disclose all of the aforementioned limitations of claim 2. Wang also teaches wherein said flight route is circular (par. 0381 "the UAV2002 can be configured to rotate around the vertical axis 2006for a certain angle").

Regarding claim 5, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein the specified image orientation is selected so as to reduce capturing of regions of said overlapping area indicated as non-relevant regions.
	In the same field of endeavor, Wang teaches the user may specify certain parameters for the process before the process starts, such as, parameters may include one or more of the following: the FOV of the image capturing device (e.g., θ), an 

Regarding claim 6, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein the specified image orientation is determined by one of: an automatic decision module, a human operator.
	In the same field of endeavor, Wang teaches the surrounding environment) and/or to each other, can be controlled by a terminal and user input can be used to interact with the terminal (Par. 231; 346). In light of the teaching of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Wang in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of stabilized panoramic image capture with greater user control.

Regarding claim 14, Ruan et al. disclose all of the aforementioned limitations of claim 13. Ruan fails to explicitly disclose wherein the specified image orientation is determined by one of: an automatic decision module, a human operator.
	In the same field of endeavor, Wang teaches the surrounding environment) and/or to each other, can be controlled by a terminal and user input can be used to 

Regarding claim 15, Ruan et al. disclose all of the aforementioned limitations of claim 13. Ruan fails to explicitly disclose wherein the specified image orientation is selected so as to reduce capturing of regions of said overlapping area indicated as non-relevant regions.
	In the same field of endeavor, Wang teaches the user may specify certain parameters for the process before the process starts, such as, parameters may include one or more of the following: the FOV of the image capturing device (e.g., θ), an overlapping angle between adjacent images (e.g., α), a rotation angle between adjacent images (e.g., β), a field of view of the overall panoramic image (e.g., φ), (Par. 289). In light of the teaching of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Wang in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of stabilized panoramic image capture.

Claim 18 and 19 are rejected as applied to claims 2 and 3 above, respectfully. The method steps as claimed would have been implied by the apparatus of Ruan et al. in view of Wang et al. 

Claim 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. in view of Applicant’s Admitted Prior Art (AAPA) in US 2020/0204734.
Regarding claim 7, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein said capturing device is configured to capture an NxM array of partially overlapping tile images constituting one large image, wherein N and M are integers, wherein each of said NxM tile images are associated with a respective specified image orientation, and wherein the computer processor and the rotation mechanism are further configured to operate for each of said NxM tile images separately, based on the respective specified image orientations.
	In the same field of endeavor, AAPA teaches the capturing device has an over view 120 being rectangular in nature. Capturing the scene from a different position and orientation as the aerial vehicle flies along the flight route (Par. 0011; fig. 1). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date to use AAPA in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of WAMI.

Regarding claim 12, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein said image capturing device is configured to capture at least two non-overlapping sets of image tiles each associated with a respective at least one object and a specified image orientation, and whereinAPPLICANT(S): Shalom BINDER et al. SERIAL NO.:16/500,418the computer processor and the rotation mechanism are further configured to operate for 
In the same field of endeavor, AAPA teaches the capturing device has an over view 120 being rectangular in nature. Capturing the scene from a different position and orientation as the aerial vehicle flies along the flight route (Par. 0011; fig. 1). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date to use AAPA in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of WAMI. Ruan in view of AAPA does not teach multiple imaging devices taking non-overlapping images. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to couple one or more additional imaging sensor/devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Ruan et al. disclose all of the aforementioned limitations of claim 15. Ruan fails to explicitly disclose wherein the specified image orientation is changed dynamically over time.
	In the same field of endeavor, AAPA teaches an aerial vehicle is shown in three positions 300A, 300B, and 300C where respective image capturing device in three respective positions 310A, 310B, and 310C captures three respective strips 320A, 320B, and 320C (Par. 0013; fig. 3). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date to use AAPA in .

Claim 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. in view of Filous et al. (US 2003/0137582).
Regarding claim 10, Ruan et al. disclose all of the aforementioned limitations of claim 1. Ruan fails to explicitly disclose wherein the capturing of image tiles at said specified image orientation comprises a Schmidt-Pechan prism having two parallel surfaces.
	In the same field of endeavor, Filous teaches integrating an image-rotating optical system in the picture system of a camera without reducing the optical performance of the picture system, discloses a Schmidt -Pechan prism (Par. 0038). In light of the teaching of Filous, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Filous’ configuration in Ruan’s system because an artisan of ordinarily skill would recognize that this would result in system with no mechanical mechanisms which reduces noise.

Regarding claim 11, Ruan et al. in view of Filous et al. disclose all of the aforementioned limitations of claim 10. Filous also teaches wherein the width of the beam of the image at the beam input side of Schmidt-Pechan prism and the width of the beam at beam output side of Schmidt-Pechan prism are similar in size (par. 038 Schmidt-Pechan prisms have coaxial beams).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698